Citation Nr: 1535419	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-36 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in Philadelphia, Pennsylvania  


THE ISSUE

Whether the Veteran's income and expenses were properly counted in computing his rate of Improved Pension from the period from January 1, 2003 to December 1, 2008.  

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Pension Maintenance Center in Philadelphia, Pennsylvania.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A copy of the hearing transcript is associated with the claims file.  

As set forth above, the Veteran also has an appeal pending with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  That claim does not involve income, as the present claim does, and is subject to a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(4) (providing that separate decisions are necessary where the issues involved are dependent on completely different law and facts, such as corpus and income).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claim.  

With respect to the Veteran's pension claim, the Board notes that since the AOJ's last adjudication of the claim in the July 2010 statement of the case, evidence of record revealed that the Veteran was incarcerated from February 2007 to February 2008.  Furthermore, the Veteran has submitted information regarding his children as well as their continued education, yet they have not been included as his minors in adjudicating his pension claim.  Thus, the Board must remand the pension claim for recalculation of the Veteran's entitlement, in light of this information.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's pension claim, to specifically address the effect, if any, of the Veteran's incarceration from February 2007 to February 2008 and include all of his dependent children.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning these matters to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




